DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 10, 18,  20 and 22 have been canceled.
  Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9 11-17, 19, 21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, 9 and 11-15, 17, 19, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2017/0318463)
Regarding claim 1, Lee discloses a method for use in a user equipment (UE) for handling UE capability information in a wireless communication system including an access network (see abstract, figs.3A-B, elements 115-c-1/2, 105-c-1/2 paragraphs [0053], [0057] and its description), comprising: storing the UE capability information divided into a plurality of data blocks, wherein each data block includes a subset of the UE capability information (see abstract, figs.3A-B, elements 115-c-1/2, 105-c-1/2 paragraphs [0053], [0057-0058] and its description); determining, for each data block, a corresponding capability ID (see fig.3A-B, element 105-c-1/2, paragraphs [0020], [0056], [0061], [0089] and its description); transmitting a capability message to the access network, comprising at least one of the determined capability IDs see fig.3B, elements 115-c-1/2, request 305/355, 105-c-1/2, paragraphs [0053], [0058] and its description).
Regarding claim 2, Lee further discloses 2. (Previously presented) The method of claim 1, wherein each capability ID is determined based on the data of the associated data block(see fig.3A-B, element 105-c-1/2, paragraphs [0020], [0056], [0061], [0089] and its description).
Regarding claim 3, Lee further discloses 3. (Previously presented) The method of claim 1, wherein each capability ID comprises a hash value calculated using a predetermined function based on the data of the associated data block(see fig.3A-B, element 105-c-1/2, paragraphs [0020], [0056], [0061], [0089] and its description).
Regarding claim 4, Lee further discloses 4. (Previously presented) The method of claim 1, wherein each block has a predetermined common maximum data size, or a data size not exceeding a predetermined number of octets(see paragraphs [0048], [0094]).
Regarding claim 6, Lee further discloses 6. (Previously presented) The method of claim 1, wherein said capability message comprises the capability ID associated with each data block (see paragraphs [0049], [0053], [0058]).
Regarding claim 9, Lee further discloses 9. (Previously presented) The method of claim 1, wherein at least one of said data blocks includes UE radio capabilities associated with a predetermined radio frequency, or wherein at least one of said data blocks includes UE radio capabilities associated with a predetermined feature set of radio communication (see paragraph [0043], [0136])).
Regarding claim 11, Lee further discloses each capability ID is determined based on a device manufacturer specific code (see paragraphs [0048-0050], [0053], [0058[0064]).
Regarding claim 12, Lee discloses a method for use in an access node for handling user equipment (UE) capability information in an access network of a wireless communication system including at least one UE (see abstract, figs.3A-B, elements 115-c-1/2, 105-c-1/2 paragraphs [0053], [0057]and its description), comprising: receiving, from said UE, a capability message comprising one or more capability IDs, wherein each capability ID is associated with a corresponding data block which represents a subset of the UE capability information of said UE (see fig.3B, elements 115-c-1/2, request 305/355, 105-c-1/2, paragraphs [0053], [0058] and its description).
Regarding claim 13, Lee further discloses the determining availability of the UE capability information corresponding to the received capability IDs (see figs.3A-B, element 105-c-1/2, paragraphs [0020], [0056], [0061], [0089] and its description); transmitting a capability request message to a node in the wireless communication system, identifying the capability ID associated with at least one data block which is not available to the access node (see figs.3A-B, elements 105-c-1/2, request message 310/360, 130-b-1/2, paragraphs [0053], [0058] and its description); receiving said at least one data block from said node (see figs.3A-B, elements 130-b-1/2, paragraphs [0048], and its description).

Regarding claim 14, Lee further discloses said node is a core network node of the wireless communication system (see figs.3A-B, elements 130-b-1/2, paragraphs [0053]  [0057] and its description).
Regarding claim 15, Lee further discloses said node is the UE (see fig.3B, elements 115-c-2, paragraph [0057] and its description).
Regarding claim 17, Lee further discloses the transmitting a first capability request message to a core network node of the wireless communication system (see figs.3A-B, elements 105-c-2, request message 360, 130-b-2, paragraph [0058] and its description); and responsive to not receiving said at least one data block from the core network node, transmitting a second capability request message to the UE (see fig.3A, step 320, paragraph [0039], [0054] and its description)
Regarding claim 19, Lee further discloses each capability ID is determined based on the data of the associated data block, or wherein each capability ID is a hash value calculated using a predetermined function based on the data of the associated data block (see paragraphs [0020], [0053], [0056], [0058], [0061], [0089]).
Regarding claim 21, Lee further discloses 21. (Previously presented) The method of claim 13, wherein each block has a predetermined common maximum data size, or wherein each block has data size not exceeding a predetermined number of octets (see paragraphs [0048], [0094]).
Regarding claim 23, Lee further discloses said capability message comprises the capability ID associated with each data block (see paragraphs [0049], [0053], [0058]).
Regarding claim 24, Lee discloses a method for use in a core network node for handling user equipment (UE) capability information in a wireless communication system including at least one UE and an access network (see abstract, figs.3A-B, elements 115-c-1/2, 105-c-1/2, 130-b-1/2 paragraphs [0053], [0057] and its description), comprising: receiving, from an access node of the access network, a capability request message comprising one or more capability IDs, wherein each capability ID is associated with a corresponding data block including a subset of the UE capability information of said UE  (see figs.3A-B, elements 105-c-1/2, request message 310/360, 130-b-1/2, paragraphs [0053], [0058] and its description).
Regarding claim 25, Lee further discloses the determining availability of the UE capability information corresponding to the received capability IDs (see paragraphs [0020], [0056], [0061], [0089] and its description); transmitting all available data blocks corresponding to the received capability IDs to the access node (see figs.3A-B, elements 105-c-1/2, steps 305/355 paragraphs [0053], [0058] and its description); receiving, from the access node, all previously not available data blocks corresponding to the received capability IDs, and storing the received data blocks (see figs.3A-B, elements 105-c-1/2, request message 310/360, 130-b-1/2, paragraphs [0053], [0058] and its description).
Allowable Subject Matter
Claims 7-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647